J-S43020-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

JOHNTAE LAVELL ALEXANDER

                            Appellant                 No. 1631 WDA 2016


            Appeal from the PCRA Order Dated September 30, 2016
                 In the Court of Common Pleas of Erie County
             Criminal Division at No(s): CP-25-CR-0000118-2015

BEFORE: STABILE, J., SOLANO, J., and FITZGERALD, J.*

MEMORANDUM BY SOLANO, J.:                           FILED AUGUST 18, 2017

        Appellant, Johntae Lavell Alexander, appeals from the order denying

his petition filed under the Post–Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541–9546. We reverse and remand.

        On September 8, 2015, Appellant pleaded guilty to possessing heroin

with the intent to deliver.1 On October 21, 2015, the trial court sentenced

him to 5 to 10 years’ incarceration. Appellant did not file a post-sentence

motion or direct appeal.2 On June 16, 2016, Appellant filed the underlying

____________________________________________
*
    Former Justice specially assigned to the Superior Court.
1
    35 P.S. § 780-113(a)(30).
2
  The record contains a handwritten letter from Appellant to his counsel
dated October 26, 2015, and time-stamped October 27, 2015, in which he
requests that counsel “please file for a re-sentencing modification.” The
letter is attached to another letter, from the Erie County Clerk of Courts,
(Footnote Continued Next Page)
J-S43020-17


PCRA petition pro se.3 The PCRA court appointed counsel on June 22, 2016.

Counsel filed an amended petition on July 22, 2016. On September 7, 2016,

the PCRA court issued notice of its intent to dismiss Appellant’s petition

without a hearing pursuant to Pa.R.Crim.P. 907, stating that it “determined

that there are no genuine issues concerning any material fact.”                On

September 22, 2016, Appellant filed a response in which he asserted that

the PCRA court “misconceives the material facts of record that are in

dispute.”     On September 30, 2016, the PCRA court dismissed Appellant’s

PCRA petition. Appellant then filed this timely appeal.

      Appellant presents two issues for our review:

            1. Did the PCRA court err when it dismissed, without a
               hearing, Appellant’s claim that trial counsel was ineffective
               for failing to advise Appellant that, by pleading guilty, he
               would not be permitted to challenge the trial court’s denial
               of his motion to suppress on appeal, as this omission

                       _______________________
(Footnote Continued)
that forwards a copy of Appellant’s letter to his attorney and advises:
“kindly review same for any action you deem appropriate. If you no longer
represent the defendant please contact the Clerk of Courts.” The letter
further indicates that the Clerk of Courts copied Appellant and the District
Attorney. The record does not reflect that Appellant’s counsel took any
action. The subsequent docket entries were the filing of three transcripts in
January of 2016, followed by Appellant’s pro se PCRA petition on June 16,
2016.
3
  Appellant’s petition was timely because it was filed within one year after
his sentence became final. See 42 Pa.C.S. § 9545(b). Appellant’s sentence
became final on November 20, 2015, when the 30-day period for filing a
direct appeal to this Court expired. See Pa.R.Crim.P. 720 (“the defendant’s
notice of appeal shall be filed with 30 days of imposition of sentence”).
Therefore, Appellant had until November 20, 2016 to file a timely PCRA
petition.


                                            -2-
J-S43020-17


            caused him to enter an unknowing, involuntary and
            unintelligent plea?

         2. Did the PCRA court err when it dismissed, without a
            hearing, Appellant’s claim that trial counsel was ineffective
            for failing to challenge the lawfulness of the officers’ initial
            stop of Appellant at the train station and that this failure
            caused Appellant to enter an unknowing, involuntary and
            unintelligent plea?

Appellant’s Brief at 7.

      There is no absolute right to an evidentiary hearing on a PCRA

petition, and if the PCRA court can determine from the record that no

genuine issues of material fact exist, then a hearing is not necessary.

Commonwealth v. Jones, 942 A.2d 903, 906 (Pa. Super. 2008) (citation

omitted), appeal denied, 956 A.2d 433 (Pa. 2008). A reviewing court must

examine the issues raised in the PCRA petition in light of the record in order

to determine whether the PCRA court erred in concluding that there were no

genuine issues of material fact and in denying relief without an evidentiary

hearing. Commonwealth v. Springer, 961 A.2d 1262, 1264 (Pa. Super.

2008) (citation omitted).

      Our standard of review is as follows:

      We review an order dismissing a petition under the PCRA in the
      light most favorable to the prevailing party at the PCRA level.
      This review is limited to the findings of the PCRA court and the
      evidence of record. We will not disturb a PCRA court’s ruling if it
      is supported by evidence of record and is free of legal error.
      This Court may affirm a PCRA court’s decision on any grounds if
      the record supports it. We grant great deference to the factual
      findings of the PCRA court and will not disturb those findings
      unless they have no support in the record. However, we afford
      no such deference to its legal conclusions. Further, where the

                                      -3-
J-S43020-17


      petitioner raises questions of law, our standard of review is de
      novo and our scope of review is plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

      In both of his issues, Appellant seeks post-conviction relief on the

basis that trial counsel was ineffective. The law presumes that counsel has

rendered effective assistance.   Commonwealth v. Rivera, 10 A.3d 1276,

1279 (Pa. Super. 2010). The burden of demonstrating ineffectiveness rests

on the petitioner. Id. To satisfy this burden, the petitioner must plead and

prove by a preponderance of the evidence that: “(1) his underlying claim is

of arguable merit; (2) the particular course of conduct pursued by counsel

did not have some reasonable basis designed to effectuate his interests; and

(3) but for counsel’s ineffectiveness, there is a reasonable probability that

the outcome of the challenged proceedings would have been different.”

Commonwealth v. Fulton, 830 A.2d 567, 572 (Pa. 2003).               Failure to

satisfy any prong of this test will result in rejection of the petitioner’s

ineffective assistance of counsel claim.    Commonwealth v. Jones, 811
A.2d 994, 1002 (Pa. 2002).

               Advice about Consequences of Guilty Plea

      In his first issue, Appellant asserts that trial counsel failed to advise

him that his plea “effectively narrowed the issues that he could raise on

appeal, thereby precluding him from challenging the trial court’s denial of his

motion to suppress . . . [and] resulted in Appellant entering an unknowingly,

                                     -4-
J-S43020-17


involuntary and unintelligent plea.”         Appellant’s Brief at 18.         Appellant

recognizes that he “gave up his right to pursue this suppression issue on

appeal,” and accurately states:

            “For a plea to be made knowingly and intelligently, a
      defendant must be aware of what the plea connotes and its
      consequences.” Commonwealth v. Champion, 401 A.2d 760,
      761 (Pa. Super. 1979). It is well settled that “[u]pon entry of a
      plea, a defendant generally waives all defects and defenses
      except those concerning the validity of the plea, the jurisdiction
      of the trial court, and the legality of the sentence imposed.”
      Commonwealth v. Boyd, 835 A.2d 812, 815 (Pa. Super.
      2003).

Appellant’s Brief at 20.

      Appellant argues that his effectiveness claim has arguable merit, and

he is entitled to an evidentiary hearing, because both the written plea and

oral plea colloquy fail to demonstrate that he was advised of his rights.

Appellant   references     his   counsel’s   silence    during   the   plea    hearing.

Appellant’s Brief at 21. He states, “[w]hile counsel’s failure to advise was

problematic alone, counsel’s silence in the face of the Commonwealth’s

incomplete discussion of appellate rights fell below the competence

demanded of an attorney in this situation[.]” Id. at 22. Appellant adds that

“the colloquy contributed to the [Appellant’s] misunderstanding of his

rights.” Id.

      In response, the Commonwealth has adopted the reasoning of the

PCRA court.     Commonwealth Brief at 1.               The PCRA court specifically

“determined that there are no genuine issues concerning any material fact of


                                        -5-
J-S43020-17


Appellant’s petition for post-conviction relief” which would warrant a hearing.

PCRA Court Opinion, 9/7/16, at 1.     However, the PCRA court did not fully

address Appellant’s assertion that he was not fully advised of his appellate

rights.   The PCRA court primarily focused on the merits of Appellant’s

underlying claim regarding his suppression issue, stating:

             After a review of the record, this Court concludes that
      [Appellant] is not entitled to relief. Foremost, [Appellant’s]
      suppression motion was appropriately denied because
      [Appellant] voluntarily consented to the searches, and the record
      was devoid of any constitutional violation. [Appellant] was not
      “misadvised” by counsel to enter into a guilty plea based upon
      the correct dismissal of his suppression motion. The plea
      colloquy shows that [Appellant] was aware of all the
      relevant factors and consequences of entering a plea.
      [Appellant] noted his understanding of his guilty plea and
      unequivocally entered that plea.       His plea was knowingly,
      voluntarily and intelligently entered, and his assertions to the
      contrary are belied by the record.        Furthermore, assuming
      arguendo, plea counsel did not advise him that he was
      foreclosed from challenging the suppression ruling if he pled
      guilty, there was no prejudice as any challenge on appeal would
      not have been successful.

PCRA Court Opinion, 9/7/16, at 3 (emphasis added).            The court thus

emphasized the merit of Appellant’s suppression claim, rather than the

competency of counsel’s advice regarding Appellant’s decision to plead guilty

and loss of his right to challenge the denial of suppression on appeal as a

result of his plea.

      Contrary to the PCRA court’s assertion, our review of the record does

not show that Appellant “was aware of all the relevant factors and

consequences of entering a plea.”       Trial Court Opinion, 9/7/16, at 3.


                                     -6-
J-S43020-17


Appellant’s written plea colloquy is a one-page document that does not

mention appellate rights or how pleading guilty impacts issues that may be

raised on appeal. “Defendant’s Statement of Understanding of Rights Prior

to Guilty/No Contest Plea,” 9/8/15. Further, the notes of testimony from the

plea hearing confirm that Appellant’s counsel did not speak – at all – during

the plea hearing. See generally, N.T., 9/8/15, at 1-11.

       On the day of Appellant’s plea, Appellant was one of 17 defendants

who appeared before the court for guilty pleas. See N.T., 9/8/15, at 1-11.

Assistant District Attorney Bingle, on behalf of the Commonwealth, generally

advised all 17 of them of the plea process. Mr. Bingle referenced the rights

to counsel and a jury trial, the judge’s sentencing discretion, and the

sentencing guidelines. Mr. Bingle also explained post-sentence motions and

the 30-day period for filing a notice of appeal.       Mr. Bingle stated, again

generally, “[i]f you fail to raise things at the right time, you forever lose your

right to raise them in the future. So you have to understand that.” Id. at 4.

Thereafter, Mr. Bingle addressed Appellant individually. He explained that in

exchange for Appellant’s plea, the Commonwealth would nolle pros another

charge.4 Id. at 9. He also stated the parties’ stipulation to Appellant’s prior

record score under the sentencing guidelines and the maximum statutory

penalties. Id. Appellant then entered his guilty plea without any on-the-

____________________________________________
4
 The charge was for possession of a controlled substance. See 35 P.S. §
780-113(a)(16).


                                           -7-
J-S43020-17


record input or commentary from his counsel. Id. at 10. Thus, there is no

evidence that counsel advised Appellant of how his plea impacted the issues

he could raise on appeal..

      On this record, we cannot find that Appellant was advised fully of the

implications of his plea. We recognize:

      The right to the constitutionally effective assistance of counsel
      extends to counsel’s role in guiding his client with regard to the
      consequences of entering into a guilty plea. [Commonwealth
      v.] Wah, 42 A.3d [335], 338 [Pa. Super. 2012].

            Allegations of ineffectiveness in connection with the
            entry of a guilty plea will serve as a basis for relief
            only if the ineffectiveness caused the defendant to
            enter an involuntary or unknowing plea. Where the
            defendant enters his plea on the advice of counsel,
            the voluntariness of the plea depends on whether
            counsel’s advice was within the range of competence
            demanded of attorneys in criminal cases.

      Id. at 338–39 (internal quotation marks and modifications
      omitted); see Commonwealth v. Yager, 454 Pa.Super. 428,
      685 A.2d 1000, 1003–04 (1996). Thus, to establish prejudice,
      “the defendant must show that there is a reasonable probability
      that, but for counsel’s errors, he would not have pleaded guilty
      and would have insisted on going to trial.” [Commonwealth
      v.] Rathfon, 899 A.2d [365], 369–70 (Pa. Super. 2006)
      (quoting Hill v. Lockhart, 474 U.S. 52, 59, 106 S. Ct. 366, 88
L. Ed. 2d 203 (1985)). “The reasonable probability test is not a
      stringent one”; it merely refers to “a probability sufficient to
      undermine confidence in the outcome.” Id. at 370 (quoting
      Commonwealth        v.    Hickman,     799 A.2d 136,   141
      (Pa.Super.2002)).

Commonwealth v. Barndt, 74 A.3d 185, 192 (Pa. Super. 2013).




                                     -8-
J-S43020-17


      Based on the record before us, there is a genuine issue as to whether

counsel competently advised Appellant of the ramifications of his guilty plea.

Accordingly, we remand for a hearing on this issue.

           Challenge to Lawfulness of Appellant’s Detention

      In Appellant’s second issue, he claims that trial counsel was ineffective

for failing to challenge the lawfulness of the initial stop of Appellant at the

train station, and contends that this omission ultimately caused him to enter

his guilty plea.   Appellant asserts “at a minimum, [the issue] should have

been explored at an evidentiary hearing.” Appellant’s Brief at 26. Appellant

states:

             In the instant case, Appellant has asserted that his counsel
      did not discuss with him whether the officers had reasonable
      suspicion and/or probable cause to stop him at the train station
      based upon the tip [from a confidential informant]. Further,
      within the Omnibus Pre-Trial Motion and at the hearing itself,
      counsel failed to really delve into the reliability of the tip and the
      circumstances under which the tip was received. In fact, the
      suppression court commented to trial counsel that it could not
      understand why counsel sought to “make the informant reliable”
      because the suppression court found that the informant was not
      reliable enough and that the information provided was “pretty
      general.” N.T. Suppression Hearing, 6/3/15, at 35. Therefore,
      . . . the failure to properly discuss this suppression claim with
      Appellant and to include it within the issues addressed at the
      suppression hearing appears to lack a reasonable basis and
      therefore resulted in the entry of an invalid plea.              . . .
      Alternatively, had counsel properly advanced this suppression
      claim, the evidence against him would have been suppressed as
      the fruit of an illegal detention.

Appellant’s Brief at 25-26.




                                      -9-
J-S43020-17


        Appellant’s counsel filed a motion to suppress in which Appellant

averred that after he exited a train, he was immediately detained by police

and subjected to two “pat-down/body searches” to which he did not consent.

Suppression Motion, 4/17/15, at 2 (unnumbered).               Appellant correctly

asserted that “even if the initial contact between the police officers

constituted an investigative detention, that detention would have to have

been supported by reasonable suspicion.”              Id.    However, Appellant

proceeded to seek suppression on the basis that, “by the time [Appellant]

was subjected to the continuing detention and subsequent intrusive pat-

down search of his person, [he] was at that point in custodial detention

which required probable cause.”       Id.      Appellant asserted that the police

lacked probable cause for the second search, and sought suppression of the

“drugs/contraband which was seized during the second intrusive search.”

Suppression Motion, 4/17/15, at 3 (unnumbered).

        At the hearing on Appellant’s suppression motion, the trial court stated

that the issue was “recovery of evidence without a warrant.” N.T., 6/3/15,

at 3.    City of Erie Police Sergeant Matthew Fischer was the sole witness.

Sergeant Fischer testified to receiving information from a confidential

informant about Appellant, who Sergeant Fischer had investigated in the

past.    Id. at 5.   Sergeant Fischer waited for Appellant at the train station

with three other officers. They approached Appellant, who was backed into

a corner, and Sergeant Fischer asked Appellant if he could search him;


                                      - 10 -
J-S43020-17


Sergeant Fischer testified that Appellant consented to the search. Id. at 12.

Another officer, Lieutenant Nolan, searched Appellant and did not find

contraband. Id. at 16. Sergeant Fischer then conducted a “more thorough”

search of Appellant and recovered “a big chunk of heroin” from Appellant’s

underwear. Id. at 17-18.       The officers did not have a search warrant. Id.

at 23.

         The following exchange occurred between Appellant’s counsel and

Sergeant Fischer on cross-examination:

              Q:    And prior to you then conducting another full search
              of his crotch and groin area, you did not again ask him
              whether or not he consented to another search, did you?

              A:   I did not, no.

              Q:    And at that point in time, despite that fact that
              nothing had been found on his person by Lieutenant Nolan,
              and nothing had been found in the travel bag or in the
              box, he was not free to leave, was he?

              A:   No, he wasn’t.

              Q:    He was not free to leave from the moment you went
              up to him and identified yourself as Detective Matt Fischer
              and showed him your police badge, fair?

              A:   That is fair, that’s correct.

N.T., 6/3/15, at 28. Sergeant Fischer testified that he conducted the second

search based on his experience that “these guys that are traveling on these

trains or any conveyance for that matter, these guys always hide the stuff in

their groin or buttocks area.” Id. He testified that Appellant never revoked

his consent to search. Id. at 30.

                                       - 11 -
J-S43020-17


     After Sergeant Fischer’s testimony, the parties and court discussed the

encounter:

     THE COURT:      Let’s go a little bit here just to sort of narrow
     where you’re going to go and where [the Commonwealth] is
     going to go.

                      You see this – first of all, they get him in the
     elevator. And despite your attempts to say he wasn’t
     cornered, it looks like he’s cornered pretty well once he’s
     in the elevator.

     COMMONWEALTH:        I’m not going to argue – I think this is
     an investigative detention from the get go.

     COURT:                 So do I. We agree on that. It hasn’t
     risen to an arrest yet, but clearly it was an investigative
     detention.

     [APPELLANT’S] COUNSEL:                  Yeah.

     COURT:                  So finding the officer credible in the
     context of the investigative detention of the defendant. And this
     looks like the bust cases, right? They have got this guy the way
     the Feds do, or a bust where there is no way out except the back
     door. No one takes it, right? So you feel uncomfortable. He’s
     alone in the train station with these four police officers there.
     He’s there and they want to search him, right? He doesn’t
     have an easy way out, and he certainly can’t walk away.
     He’s not free to go. It’s an investigative detention. And
     they say, you know, “Can we search you?” And he says, “Yes.”

                              Now I find the officer credible. So my
     first conclusion is you don’t challenge that if the officer said – is
     credible, that that’s a valid consent. Or do you?

     [APPELLANT’S] COUNSEL:                  Oh, sure, I still do.

     COURT:                                  What?

     [APPELLANT’S] COUNSEL:                  Yes, I – No, I do not question
     his credibility.


                                    - 12 -
J-S43020-17


     COURT:                  Right.      But you say that’s not valid
     consent in that circumstance.

     [APPELLANT’S] COUNSEL:                    Yes.

     COURT:                  Little too –

     [APPELLANT’S] COUNSEL:              It’s either not a valid consent
     or they continue the consent until the second search.

     COMMONWEALTH:          I think [Appellant’s Counsel] breaks this
     down into two separate searches.

     COURT:                  I got you. Then that’s the question. The
     first question is when someone indicates a consent, what’s the
     case law? Tell us about it. I mean, here the consent is closely
     circumscribed as to time and they don’t move the defendant or
     take him anywhere. So everything occurs within where he’s
     standing. It’s just that Nolan does a search and this gentleman
     does what I euphemistically refer to as more of a TSA search,
     the kind you get at an airport, and then he finds the drugs. The
     question is does the consent embrace that when it occurs within
     a short period of time?

                             Your view is no, that’s two separate
     searches.    You need affirmative consent for each.     The
     Commonwealth undoubtedly has to argue that this is embraced
     within the context of one consent.

     COMMONWEALTH:            Yes, I think that tentatively how that has
     happened is this is all one search. Him saying -- him delineating
     the scope of the search, “I got nothing to hide.”

     COURT:                  Yeah. So he doesn’t negotiate in your
     view one officer, one search, you’re done. But I got you.

                         [Counsel], so those are the issues,
     right? Are there more here that you see? I know they could
     have –

     [APPELLANT’S] COUNSEL:            Well, no, I don’t think
     there is more. I think I need to define – no, I don’t think
     there is more more [sic] issues to give you directives.


                                      - 13 -
J-S43020-17


     COURT:                  I noticed you went on with him, trying to
     make the informant reliable. My initial assertion was that
     the informant wasn’t reliable enough. What he knew about
     your client, anyone that lived nearby him could have noted.
     Where he lived, what kind of car he drives. Who lived with him.
     Those kind of things were pretty general. And there wasn’t
     anything particular in what he said would, I think, without
     establishing the informant’s credibility, of giving the Magistrate
     cause to issue a warrant. You would rather have him have the
     ability to get a warrant and not go there. But I don’t think we
     are there in any circumstance.

     COMMONWEALTH:           Judge, I think it’s a collateral matter
     worth exploring. But it doesn’t lead us to the final destination.

     COURT:                   I see that as final too. So we will focus
     on this consent, the circumstances under which it was generated
     and whether it embraces these two separate serial pat downs.

     [APPELLANT’S] COUNSEL:                  Yes.

     COURT:                  All right.

     COMMONWEALTH:         I do think there was sufficient
     reasonable suspicion to just file [sic] the investigative
     detention. I want to put that on the record too, Your Honor.

     COURT:                I agree with that. I think, given
     what they knew, they were entitled to do what they did.
     If there is something different, though, [Counsel], I’ll look
     at that. That’s just my threshold observation.

                             What do you want, ten days?

     [APPELLANT’S] COUNSEL:            Today is Wednesday.        Yes,
     by next Friday would be great. Nine days is fine.

N.T., 6/3/15, at 31-36 (emphasis added). The next docket entry after

the court took the suppression issue under advisement is the court’s

June 17, 2015 order denying the suppression motion. The record does

not reflect that Appellant’s counsel filed anything in support of

                                    - 14 -
J-S43020-17


Appellant’s suppression motion in the time frame set by the court at

the hearing or otherwise.

      On this record, Appellant claims that trial counsel failed to

challenge the legal basis for the officers’ initial stop of him at the train

station, and, as a consequence, he entered a guilty plea without

having fully litigated “potentially meritorious suppression claims.”

Appellant’s Brief at 23.     Appellant recognizes that an investigative

detention must be supported by reasonable suspicion, and cites

Commonwealth v. Wimbush, where the Supreme Court explained:

      An investigatory stop, which subjects a suspect to a stop and a
      period of detention but does not involve such coercive conditions
      as to constitute an arrest, requires a reasonable suspicion that
      criminal activity is afoot. Terry v. Ohio, 392 U.S. 1, 21, 88
S. Ct. 1868, 1879–80, 20 L. Ed. 2d 889 (1968); Commonwealth
      v. Melendez, 544 Pa. 323, 676 A.2d 226, 228–30 (1996).
      Reasonable suspicion depends upon both the content of the
      information possessed by the police and its degree of reliability.
      Commonwealth v. Wilson, 424 Pa.Super. 110, 115, 622 A.2d
293, 295–96 (1993) (quoting Alabama v. White, 496 U.S. 325,
      330, 110 S. Ct. 2412, 2416, 110 L. Ed. 2d 301 (1990)). Thus,
      quantity and quality of information are considered when
      assessing the totality of the circumstances. Id. If information
      has a low degree of reliability, then more information is required
      to establish reasonable suspicion. Id.

Commonwealth v. Wimbush, 750 A.2d 807, 811 (Pa. 2000).

      In its opinion, the PCRA court, who also sat as the suppression court,

states that Appellant was not prejudiced by his plea, noting that Appellant

“voluntarily consented to the searches” and “there was no prejudice because

any challenge on appeal would not have been successful.”             PCRA Court



                                      - 15 -
J-S43020-17


Opinion, 9/7/16, at 3. Again, we are constrained to disagree with the PCRA

court’s determination that a hearing on this issue was not warranted. The

record confirms Appellant’s assertion that his counsel failed to “fully litigate”

and “really delve into the reliability of the tip and the circumstances under

which it was received.” Appellant’s Brief at 23, 25. The parties and court

agreed that the initial encounter at the train station constituted an

investigatory detention, which must be supported by reasonable suspicion.

The court stated its view that the confidential informant “wasn’t reliable

enough,”    but    also,   inconsistently,     stated      its   agreement    with     the

Commonwealth       that    there   was    reasonable       suspicion    to   justify   the

investigation. The court stated this conclusion on a record that lacked other

evidence to support a finding of reasonable suspicion. Therefore, we cannot

agree with the PCRA court that Appellant was not prejudiced because “any

challenge on appeal would not have been successful.” PCRA Court Opinion,

9/8/16, at 3.

                                    *      *       *

      The purpose of the PCRA is to bring finality to criminal judgments

while allowing criminal defendants a fair opportunity to address, and seek

redress    for,   errors   that    occurred       during    trial   and/or   sentencing.

Commonwealth v. Grafton, 928 A.2d 1112, 1114 (Pa. Super. 2007)

(citation omitted). Here, Appellant was not afforded a hearing on his PCRA

petition, yet there are factual issues which must be resolved in order to


                                         - 16 -
J-S43020-17


assess whether Appellant’s guilty plea was knowing and intelligent in light of

his counsel’s representation.     An evidentiary hearing in this case is

warranted so that Appellant may have a fair and full opportunity to address

his two claims of trial counsel’s ineffectiveness.   We therefore reverse the

PCRA court’s order denying Appellant’s petition for post-conviction relief and

remand for an evidentiary hearing, at which the parties shall address all

three prongs of the ineffective assistance test stated in Fulton.

      Order reversed. Case remanded for proceedings consistent with this

memorandum. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/18/2017




                                    - 17 -